Case 4:13-cr-20476-MAG-MJH ECF No. 42, PageID.261 Filed 06/22/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                Plaintiff,                                       Case No. 13-20476

vs.                                                              HON. MARK A. GOLDSMITH

JOHN DEMPSY LASSITER,

            Defendant.
__________________________________/

                         OPINION & ORDER
        DENYING DEFENDANT JOHN DEMPSY LASSITER’S MOTION FOR
          COMPASSIONATE RELEASE (Dkt. 34) WITHOUT PREJUDICE

        This matter is before the Court on Defendant John Dempsy Lassiter’s motion for

compassionate release (Dkt. 34) due to the impact of the COVID-19 pandemic. The Government has

filed a response to the motion (Dkt. 37) asserting, among other things, that Lassiter has not fully

exhausted his administrative remedies or waited 30 days after the warden’s receipt of Lassiter’s

request for compassionate release, which is required under 18 U.S.C. § 3582(c)(1)(A). Lassiter did

not file a reply brief in support of his motion. For the reasons discussed below, Lassiter’s motion is

denied without prejudice for failure to comply with § 3582(c)(1)(A).

        Lassiter seeks compassionate release under the First Step Act of 2019, Pub. L. 115-391, 132

Stat. 5194. The First Step Act modified the statute concerning the compassionate release of federal

prisoners, 18 U.S.C. § 3582, such that district courts may entertain motions filed by defendants

seeking to reduce their sentences, United States v. Sapp, No. 14-cr-20520, 2020 WL 515935, at *1

(E.D. Mich. Jan. 31, 2020). Generally, federal courts cannot “modify a term of imprisonment once it

has been imposed.” 18 U.S.C. § 3582(c). However, under 18 U.S.C. § 3582(c)(1)(A)(i), a court may

reduce a sentence if, after considering the sentencing factors set forth in § 3553(a), the court finds that
Case 4:13-cr-20476-MAG-MJH ECF No. 42, PageID.262 Filed 06/22/20 Page 2 of 2




“extraordinary and compelling reasons warrant such a reduction . . . and that such a reduction is

consistent with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A).

       Before seeking compassionate release from federal courts, however, prisoners must “fully

exhaust[ ] all administrative rights” or else they must wait for 30 days after the warden’s “receipt of

[their] request.” 18 U.S.C. § 3582(c)(1)(A). The Sixth Circuit recently held, among other things, that

there are no statutory exceptions to this requirement, and that the unprecedented COVID-19 pandemic

does not warrant creating an equitable exception. United States v. Alam, --- F.3d ---, 2020 WL

2845694, at *3-4 (6th Cir. June 2, 2020). When faced with an untimely motion for compassionate

release, district courts must dismiss the motion without prejudice. See id. at *5 (“If (rather than

dismissing) we sat on untimely compassionate release motions until the 30-day window ran its course,

we could end up reviewing stale motions.”).

       In his motion, Lassiter acknowledges that “he has not exhausted all of his BOP remedies,”

but he asks the Court to waive the requirement Mot. at 1. The Government has properly raised §

3583(c)(1)(A) as a defense. Resp. at 8-9. Therefore, in light of the Sixth Circuit’s clear instruction

on this issue, Lassiter’s motion (Dkt. 34) must be dismissed without prejudice.

       SO ORDERED.

Dated: June 22, 2020                                   s/Mark A. Goldsmith
       Detroit, Michigan                               MARK A. GOLDSMITH
                                                       United States District Judge

                                 CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
addresses disclosed on the Notice of Electronic Filing on June 22, 2020.

                                                       s/Karri Sandusky
                                                       Case Manager

                                                  2
